Citation Nr: 0810099	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
somatization disorder, to include as secondary to service-
connected tension headaches.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
anxiety with depression as secondary to service-connected 
tension headaches.

3.  Entitlement to service connection for a right shoulder 
disability as secondary to service-connected tension 
headaches.

4.  Entitlement to service connection for somatization 
disorder, to include as secondary to service-connected 
tension headaches.

5.  Entitlement to service connection for anxiety with 
depression as secondary to service-connected tension 
headaches.


REPRESENTATION

Veteran represented by:	G. D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In August 2007, the veteran testified 
before the undersigned Acting Veterans Law Judge at a Board 
hearing at the RO, at which time he withdrew his appeal for 
an increased rating for tension headaches.  

In November 2007, the veteran submitted additional evidence 
along with a waiver of initial review of that evidence by the 
RO.

The issues of entitlement to service connection for 
somatization disorder to include as secondary to service-
connected tension headaches, entitlement to service 
connection for anxiety with depression as secondary to 
service-connected tension headaches, and entitlement to 
service connection for a right shoulder disability as 
secondary to service-connected tension headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The March 1987 Board decision, which denied the claim of 
entitlement to service connection for somatization disorder, 
is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The July 2004 rating decision, which denied the claim of 
entitlement to service connection for anxiety with 
depression, is final.

4.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for somatization 
disorder, to include as secondary to service-connected 
tension headaches.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for anxiety with 
depression as secondary to service-connected tension 
headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable findings as to whether new and 
material evidence has been received to reopen the claims, no 
discussion of VCAA compliance with regard to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), is necessary for these 
issues.

II. New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Somatization Disorder

The RO denied service connection for somatization disorder in 
a February 1983 rating decision.  In a March 1987 decision, 
the Board denied service connection for the disorder.  The 
veteran was notified of the decision later that month.  
Neither the veteran nor the Board requested reconsideration 
of the decision.  Thus, the March 1987 Board decision is 
final.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 
C.F.R. § 20.1100(a) (2007).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence received since 
the March 1987 Board decision to determine whether the claim 
may be reopened.  See Hickson, 12 Vet. App. at 251.  The 
Board denied the claim because there was no evidence that the 
disorder had its onset in service or for many years 
thereafter.  Thus, the evidence needed to reopen the claim is 
evidence that tends to show that the somatization disorder 
had its onset in service or within one year thereafter, is 
otherwise related to service or is related to service-
connected tension headaches.

The pertinent evidence received since that time consists of 
statements and testimony from the veteran asserting that his 
somatization disorder is secondary to his service-connected 
tension headaches.  In this regard, the Board observes that 
the veteran has raised a new theory of entitlement for this 
claim.  In addition, the Board observes that this evidence 
contributes "to a more complete picture of the circumstances 
surrounding the origin of" his disability."  Hodge, 115 
F.3d at 1363.

Construed liberally, the Board finds that the above evidence 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  Thus, this evidence 
is new and material and the claim is reopened.  38 C.F.R. 
§ 3.156(a).  To this extent only, the appeal is granted.  The 
issue of entitlement to service connection for somatization 
disorder, to include as secondary to tension headaches, on 
the merits is addressed in the Remand section below.

Anxiety with Depression

Service connection for anxiety with depression was denied by 
the RO in a July 2004 rating decision.  Although the veteran 
initiated an appeal with respect to the denial, in his VA 
Form 9, he indicated that he was only appealing another issue 
that had also been denied in the July 2004  rating decision.  
Thus, the July 2004 decision is final on this issue, and new 
and material evidence is needed to reopen the claim.  See 38 
U.S.C.A. §§ 5107, 7105; 38 C.F.R. § 3.156(a); Barnett, 83 
F.3d 1380.

Therefore, VA must review all of the evidence received since 
the July 2004 rating decision to determine whether the claim 
may be reopened.  See Hickson, 12 Vet. App. at 251.  The RO 
denied the claim because the evidence failed to show that the 
disability was related to service or service-connected 
tension headaches.  Thus, the evidence needed to reopen the 
claim is evidence that tends to show that the anxiety with 
depression had its onset in service or within one year 
thereafter, is otherwise related to service or is related to 
service-connected tension headaches.

The pertinent evidence received since that time consists of 
VA medical records and the veteran's testimony.  An April 
2005 neurology note reflects the veteran's report that his 
anxiety attacks are brought on by his headaches.  
Furthermore, a November 2006 neurology note reflects the 
examiner's statement that the veteran has some component of 
anxiety/panic attacks related to his headaches.  
Additionally, the veteran testified that he has the headaches 
first then the anxiety.

The Board finds that the above evidence is new and material 
because it shows that the veteran's anxiety with depression 
may be related to his service-connected tension headaches.  
Thus, this evidence is sufficient to reopen his claim.  38 
C.F.R. § 3.156(a).  To this extent only, the appeal is 
granted.  The issue of entitlement to service connection for 
anxiety with depression as secondary to service-connected 
tension headaches on the merits is addressed in the Remand 
section below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for somatization disorder, 
to include as secondary to service-connected tension 
headaches, is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for anxiety with depression 
as secondary to service-connected tension headaches is 
reopened.





REMAND

Having reopened the veteran's claims, the Board may consider 
the merits of the claims only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

As indicated above, the record does not contain any competent 
evidence linking the veteran's somatization disorder to his 
service-connected tension headaches.  Additionally, although 
a VA treatment note suggests a link between the veteran's 
anxiety with depression and his service-connected tension 
headaches, the record is unclear as to what, if any, records 
that examiner reviewed in rendering his opinion.  Thus, 
without competent and probative medical evidence addressing 
the possibility of any relationship between these 
disabilities and the service-connected tension headaches, a 
remand is necessary to afford the veteran a VA examination.  
38 C.F.R. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

As for the right shoulder disability, the veteran contends 
that his service-connected tension headaches, specifically 
the dizziness associated with them, caused him to fall and 
injure the shoulder.  

Although the record shows that the veteran injured his right 
shoulder in a fall, the record fails to show the cause of the 
fall and whether that cause is related to his service-
connected tension headaches.

A December 2004 VA treatment note reflects that the veteran 
hit the right scapula area while trying to break a fall.  The 
note also reflects that the veteran thought that he had 
fallen backward but was not sure.  Further, an October 2000 
VA ENT note reflects complaints of tinnitus and falling to 
the left side when ambulating for the past two years and a 
recommendation for an MRI to rule out a right CPA tumor and 
cerebellar infarcts.  The record then reflects that a 
November 2000 MRI showed a 1-cm lesion in the right frontal 
lobe.  Later, a September 2002 VA cardiology consult 
indicates that the feelings of passing out are related to 
panic attacks.  

Additionally, the record shows that the veteran had arthritis 
of the shoulder prior to the December 2004 injury.  A 
December 2003 VA treatment note, entered one year prior to 
the injury, shows that the veteran reported a long history of 
osteoarthritis of the shoulders.  

Given the possibility that the veteran's dizziness may be 
related to his anxiety with depression, the Board observes 
that the claim for a right shoulder disability as secondary 
to service-connected tension headaches is inextricably 
intertwined with the anxiety claim being remanded.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  Furthermore, the 
examination requested on remand should address the cause of 
the dizziness and whether the veteran's right shoulder 
disability was aggravated by the fall.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination(s) by the appropriate 
specialists to determine the nature of his 
somatization disorder and anxiety with 
depression and to provide an opinion as to 
their possible relationship to service or 
service-connected tension headaches.  The 
claims file must be reviewed by the 
examiner, and the report should state that 
the file has been reviewed.  All indicated 
tests should be performed and all findings 
should be reported in detail.  

The examiner(s) should state whether 
dizziness is associated with the veteran's 
somatization disorder, anxiety with 
depression or service-connected tension 
headaches.  If dizziness is related to any 
of the above, then the examiner should 
provide an opinion as to whether it is as 
likely as not that the right shoulder 
disability was caused or aggravated by the 
fall.  

The examiner(s) should also provide an 
opinion as to whether it is as likely as 
not the veteran's somatization disorder 
and/or anxiety with depression disability 
are related to service or caused or 
aggravated by his service-connected 
tension headaches.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the above development has been 
completed to the extent possible, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


